DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 22SEPT2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 102(a)(1),103 rejections previously set forth in the Non-Final Office Action mailed 27JUL2022.
Applicant's arguments filed 22SEPT2022 have been fully considered. See updated rejections below.
Claim Objections
Claim 1 line(s) 18 sets forth the limitation “the adjacent membranes” should be corrected to - - the [[s]] - - to clarify which membrane is discussed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,6-11 are rejected under 35 U.S.C. 103 as being unpatentable over CONNORS (US 20070056894) in view of BARTLETT (US 20050056966).
Regarding claim 1, CONNORS teaches a laminated cassette device (title, Figs.) including a tangential flow filtration (TFF) system, comprising:
a non-porous and non-perforated flexible isolation plate (“pressure-retaining molded shell”, Fig. 7 #710 on bottom; made of any moldable plastic material, par. [0060]);
a filter plate (Fig. 7 #710 on top); and
a TFF cassette (Fig. 7 #10) disposed between the flexible isolation plate and the filter plate, the TFF cassette including a plurality of interleaved layers (see also Figs. 1-2 #20-70) defining a feed channel (bounded by feed spacer, Figs. 1-2 #30) and a filtrate channel (bounded by filtrate spacer, Figs. 1-2 #20), the plurality of interleaved layers comprising:
a filtrate channel spacer (Figs. 1-2 #20), positioned within the filtrate channel, the filtrate channel spacer defining an open interior volume bounded by an inner perimeter and including a fluid port (see Fig. 2; abstract);
a feed channel spacer (Figs. 1-2 #30), positioned at least partially within the feed channel, the feed channel spacer defining an open interior volume bounded by an inner perimeter and including a fluid port (see Fig. 2; abstract); and
a membrane (Figs. 1-2 #40) disposed between the filtrate channel spacer and the feed channel spacers;
wherein the feed channel spacer is bonded to the membrane (via adhesive; par. [0032]); and
wherein the filtrate channel spacer includes a perimeter seal (Fig. 7 #720);
wherein the flexible isolation plate is bonded (via adhesive; par. [0032]) to a first surface of the plurality of interleaved layers resulting in sealing therebetween, the flexible isolation plate capable of flexing to accommodate any irregularities in the first surface to septically seal and isolate the TFF cassette (it’s made of flexible moldable plastic) thereby (resulting in) preventing contamination of the TFF cassette; and
wherein the flexible isolation plate is bonded to the first surface via e.g. a pressure-sensitive adhesive (PSA) material (par. [0032]).
CONNORS does not teach the flexible isolation plate comprises a flexible rubber or elastomer. However, BARTLETT teaches a filtration devices comprising a sealing gasket (title, Figs.) including a tangential flow filtration (TFF) system (abstract), comprising:
a flexible isolation plate (e.g. Fig. 5 #40B, see also e.g. Fig. 7);
a filter plate (Fig. 8 #73); and
a TFF cassette (par. [0005]; Fig. 8 #72) including a plurality of interleaved layers defining a feed channel and a filtrate channel (Figs. 4-5,8 showing multiple interleaved layers including the spacers and membranes; par. [0041]),
wherein the flexible isolation plate comprises e.g. a molded rubber or elastomer seal (par. [0054-0055,0057]) and is bonded to a first surface of the plurality of interleaved layers to ensure sealing therebetween (par. [0054]).
BARTLETT teaches their seal has ease of formation and application, low extractables, and low absorption/desorption of components in the fluid being filtered (par. [0033]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the isolation plate of CONNORS with the flexible rubber or elastomer of BARTLETT for its known advantages. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claims 2-3, CONNORS teaches a gasket inbetween stacks of TFF cassettes, which is implied to comprise separate fluid ports for the feed and filtrate channels, because the ports of multiple stacked cassettes are in alignment with a manifold and sealed to prevent leakage (par. [0069]).
Therefore, CONNORS teaches the combination of a gasket (inbetween stacks of TFF cassettes) and a filter plate (Fig. 7 #710 on top);
wherein the filter plate is bonded to the first gasket (par. [0065]), the filter plate comprising a fluid manifold (par. [0069]),
wherein a feed port of the filter plate is aligned with a feed port of the first gasket, and a filtrate port of the filter plate is aligned with a filtrate port of the first gasket (par. [0069]).
In considering the disclosure of CONNORS, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Regarding claim 6, CONNORS teaches the TFF cassette is disposable after use (par. [0017]).
Regarding claim 7, CONNORS teaches the TFF cassette comprises a sealed edge (Fig. 7 #720).
Regarding claims 8-11, CONNORS teaches the feed and filtrate channels respectively comprise a screen (Fig. 1 #60,50) disposed within a space defined by the feed or filtrate channel spacers, respectively. The screens comprise a woven polymer mesh (par. [0044]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CONNORS (US 20070056894) in view of BARTLETT (US 20050056966), LAVERDIERE (US 20140091027) and INVESTOPEDIA.
Regarding claims 4-5, CONNORS does not teach a tab or an engraving on a sidewall of the cassette to identify the TFF cassette by one or more of a stock keeping unit (SKU). However, LAVERDIERE teaches a purifier cassette (title, Figs.) comprising a tab (Fig. 7 #732) on a sidewall comprising a label (Fig. 7 #734) with information that distinguishes between devices (par. [0137]).
Regarding the type of information (e.g. a Stock Keeping Unit or SKU), one having ordinary skill in the art would understand that a SKU is product identification code, often in the form of a bar code, that helps the item to be tracked for inventory (see INVESTOPEDIA).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the cassette of CONNORS with a tab identifying the cassette by a SKU as is known in the art in order to distinguishes between devices and keep track of inventory. The references are combinable, because they are in the same technological environment of filter cassettes and labeling a product is a common business practices readily known and available to one having ordinary skill in the art. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777